                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6   Email: vatana.lay@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                                       UNITED STATES DISTRICT COURT
                                                             9                                            DISTRICT OF NEVADA
                                                            10
                                                                   NATIONSTAR MORTGAGE LLC,                                Case No.: 2:15-cv-02151-JAD-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                        Plaintiff,                         STIPULATION AND ORDER FOR
                      LAS VEGAS, NEVADA 89134




                                                            12                                                             EXTENSION OF TIME TO FILE REPLY
AKERMAN LLP




                                                                   v.                                                      IN SUPPORT OF COUNTERMOTION
                                                            13                                                             FOR PARTIAL SUMMARY JUDGMENT
                                                                   INDEPENDENCE      II   HOMEOWNERS
                                                            14     ASSOCIATION; SATICOY BAY LLC, SERIES                    (FIRST REQUEST)
                                                                   9229 MILLIKAN AVE; MILLIKAN AVENUE
                                                            15     TRUST,
                                                            16                          Defendants.
                                                            17
                                                                              Plaintiff Nationstar Mortgage LLC (Nationstar) and defendants Independence II Homeowners
                                                            18
                                                                 Association, Saticoy Bay LLC, Series 9229 Millikan Ave (Saticoy), and Millikan Avenue Trust
                                                            19
                                                                 (Millikan) (collectively Parties) stipulate as follows:
                                                            20
                                                                              1.    Nationstar filed its countermotion for partial summary judgment on November 13, 2018.
                                                            21
                                                                 [ECF No. 78]. Saticoy and Millikan filed their response on December 4, 2018. [ECF No. 88].
                                                            22
                                                                 Nationstar’s reply is currently due on December 18, 2018.
                                                            23
                                                                              2.    The Parties hereby stipulate and agree Nationstar shall have until January 18, 2019 to
                                                            24
                                                                 file its reply in support of its countermotion for partial summary judgement.
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28
                                                                                                                    1
                                                                 47179892;1
                                                             1                3.    The Parties do not seek the requested extension for purposes of undue delay, prejudice,

                                                             2   or in bad-faith, but solely to provide Nationstar’s counsel with an opportunity to adequately brief the

                                                             3   issues to this Court and accommodate the conflicts in counsel’s schedule due to the holidays.

                                                             4                DATED this 10th day of December, 2018.

                                                             5
                                                                    AKERMAN LLP                                              GORDON REES SCULLY MANSUKHANI LLP
                                                             6
                                                                    /s/ Vatana Lay                                           /s/ Wing Yan Wong
                                                             7      DARREN T. BRENNER, ESQ.                                  ROBERT S. LARSEN, ESQ.
                                                                    Nevada Bar No. 8386                                      Nevada Bar No. 7785
                                                             8      VATANA LAY, ESQ.
                                                                    Nevada Bar No. 12993                                     WING YAN WONG, ESQ.
                                                             9      1635 Village Center Circle, Suite 200                    Nevada Bar No. 13622
                                                                    Las Vegas, NV 89134                                      300 South Fourth Street, Suite 1550
                                                            10                                                               Las Vegas, Nevada 89101
                                                                    Attorneys for Nationstar Mortgage LLC
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                               Attorneys for Independence II Homeowners’
                                                                                                                             Association
                      LAS VEGAS, NEVADA 89134




                                                            12      MICHAEL F. BOHN, ESQ., LTD.
AKERMAN LLP




                                                            13
                                                                    /s/ Michael F. Bohn________________
                                                            14      MICHAEL F. BOHN, ESQ.
                                                                    Nevada Bar No. 1641
                                                            15      ADAM R. TRIPPIEDI, ESQ.
                                                                    Nevada Bar No. 12294
                                                            16      2260 Corporate Circle, Suite 480
                                                                    Henderson, NV 89074
                                                            17
                                                                    Attorneys for Saticoy Bay LLC, Series 9229
                                                            18      Millikan Ave and Millikan Avenue Trust

                                                            19                                                     ORDER
                                                            20                IT IS SO ORDERED:
                                                            21
                                                                                                                 ______________________________________
                                                            22                                                   UNITED STATES DISTRICT JUDGE

                                                            23                                                   Dated: December
                                                                                                                 DATED:           11, 2018.
                                                                                                                         ______________________
                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 47179892;1
